DETAILED ACTION
This action is in response to the amendment filed December 6, 2021.  
Claims 1, 3, 5, 7, 9, 10 and 12 have been amended and claims 2, 4, 6 and 11 have been cancelled.  Claims 1, 3, 5, 7-10 and 12 remain pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheet (1/3) was received on December 6, 2021.  The drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear which of the disclosed embodiments claims 7 and 8 are intended to be directed to.  Amended claim 1, which now recites “a plurality of radially spaced apart circumferential, annular impressions and associated projections run annularly around 
Claim 1 is no longer generic because it does not read on the embodiment shown in Figs. 2A-3B where the impressions 56 and the associated projections 58 therein are neither “annular” nor “radially spaced apart”, but are instead circumferentially spaced apart circular impressions and projections which are each disposed at the same distance from the axis 11. The oval impressions and projections in Fig. 4 are also neither annular nor radially spaced apart as required by amended claim 1. Therefore, it is unclear how claims 7 and 8 can properly depend from amended claim 1, or whether these claims are now directed to an undisclosed embodiment which includes both annular, radially spaced impressions and projections as shown in Figs. 5A and 5B and either circular or oval impressions and projections as shown in Figs. 2A-3B and 4, respectively.  Clarification is required.
Allowable Subject Matter
Claims 1, 3, 5, 9, 10 and 12 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,765,829 B2 discloses a selectable height actuating piston selected from a set of pistons each having a different height.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656